Citation Nr: 9902644	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-00 098A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to accrued benefits, based upon the veterans 
entitlement to special monthly compensation due to the need 
for aid and attendance or housebound status prior to his 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1948.

This appeal arises before the Board of Veterans Appeals 
(Board) from a December 1996 rating decision in which 
entitlement to accrued benefits, based on the veterans 
entitlement to special monthly compensation due to the need 
for aid and attendance prior to his death, was denied.

During the veterans lifetime, the issue of entitlement to 
special monthly compensation came before the RO pursuant to a 
claim which the veteran submitted in June 1996.  The RO 
issued a rating decision denying entitlement to special 
monthly compensation based on the need for aid and attendance 
or being housebound in July 1996.  The RO issued a letter, 
dated August 12, 1996, to the veteran as notice of its 
decision.  The RO later received a certificate by the State 
of Florida, which shows that the veteran died on 
August [redacted], 1996.

After the veterans death, the appellant filed a claim later 
in August 1996 for dependency and indemnity compensation 
(DIC), death pension, and accrued benefits.  The RO granted 
DIC benefits by a rating decision in September 1996.   


FINDINGS OF FACT

1.  At the time of his death in August 1996, the veteran had 
been denied a claim for special monthly compensation based on 
the need for the regular aid and attendance of another 
person, but he had not yet been notified of the denial.

2.  Before his death in August 1996, the veterans 
disabilities consisted of adenocarcinoma of the right lung 
with chronic obstructive pulmonary disease (COPD), as 
secondary to asbestos exposure, evaluated as 100 percent 
disabling, effective July 3, 1995; and dermatitis of hands 
and feet, evaluated as 10 percent disabling from 1948.

3.  The medical evidence of record at the time of the 
veterans death does not show that before his death in August 
1996 he had service-connected anatomical loss or loss of use 
of both feet, or of one hand and one foot, or blindness in 
both eyes with visual acuity of 5/200 or less.   

4.  The medical evidence of record at the time of the 
veterans death does not show that before his death in August 
1996 his service-connected disabilities made him permanently 
bedridden or in need of care or assistance on a regular basis 
to protect him from the hazards or dangers incident to his 
daily environment.


CONCLUSION OF LAW

Special monthly compensation by reason of being in need of 
the regular aid and attendance of another person or by reason 
of housebound status is not warranted for accrued benefits 
purposes.  38 U.S.C.A. §§ 1114(l), (s), 5107, 5121, 7104 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.350(b), (i), 3.352, 
3.500, 3.1000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that she is entitled to accrued 
benefits, as the veteran would have been entitled to receive 
special monthly compensation by reason on being in need of 
the regular aid and attendance of another person from prior 
to his death.  For the reasons discussed below, the Board 
concludes that the record does not support this claim for 
accrued benefits.

Upon the death of the veteran, periodic monetary benefits 
(other than insurance and servicemens indemnity) under laws 
administered by VA to which he was entitled at the time of 
his death under existing ratings or decision, or those based 
on evidence in the file at the date of death, and due and 
unpaid for a period not to exceed two years prior to the last 
date of entitlement as provided in 38 C.F.R. § 3.500(g), may 
be paid to a surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000. 

The substance of the survivors claim is purely derivative 
from any benefit to which the veteran might have been 
entitled at his death.  Basically, the survivor cannot 
receive any such attributed benefit that the veteran could 
not have received upon proper application therefor.  What the 
law has given to the survivor is, in essence, the right to 
stand in the shoes of the veteran and pursue his or her claim 
after death.  The only differences are that the law limits 
the survivor to one years (now two years) worth of those 
periodic monetary benefits to which the veteran was entitled 
to at death and which were unpaid at the time of death.  
Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994).

The veteran died on August [redacted], 1996.  Thus, for accrued 
benefits purposes, the pertinent period of two years runs to 
August 1994.  Consideration is given to whether the medical 
evidence of record showed that the veteran required the 
regular aid and attendance of another person, and the date 
his claim for such benefits was received.  38 C.F.R. 
§ 3.401(a) (1998).  The veterans claim for special monthly 
compensation benefits, based on the need for regular aid and 
attendance or housebound status, was received June 24, 1996.  

The veterans claim was denied in a rating decision dated in 
July 1996.  However, the letter informing the veteran of this 
decisiondated August 12, 1996was after the veteran had 
died.  Thus, for the purpose of accrued benefits, the 
question is whether the veteran was entitled to special 
monthly compensation, based on his June 1996 claim and the 
evidence in the file at the date of his death.  For the 
reasons and bases set forth below, the Board finds that the 
medical evidence of record does not support such an award.

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(l) is payable for anatomical loss or loss of use of 
both feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less or being permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance. The criteria for loss and loss of use of an 
extremity contained in 38 C.F.R. § 3.350(a)(2) are 
applicable.  As for blindness in both eyes, 5/200 visual 
acuity or less bilaterally qualifies.  However, evaluation of 
5/200 based on acuity in excess of that degree but less than 
10/200 (38 C.F.R. § 4.83), does not qualify.  Concentric 
contraction of the field of vision beyond 5 degrees in both 
eyes is the equivalent of 5/200 visual acuity.  As for the 
need for aid and attendance, the criteria for determining 
that a veteran is so helpless as to be in need of regular aid 
and attendance and the criteria for being permanently 
bedridden are contained in 38 C.F.R. § 3.352(a).  Where 
possible, determinations should be on the basis of 
permanently bedridden rather than for need of aid and 
attendance (except where 38 U.S.C.A. § 1114(r) is involved) 
to avoid reduction during hospitalization where aid and 
attendance is provided in kind.  38 C.F.R. § 3.350(b) (1998).

Determinations as to the need of aid and attendance must be 
based on the actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  the inability of the person to 
dress or undress himself and to keep himself clean and 
presentable; the inability of the person to feed himself 
through loss of coordination in the upper extremities or 
through extreme weakness; the inability to attend to the 
wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect a 
claimant from the hazards or dangers incident to his daily 
environment.  See 38 C.F.R. § 3.352(a) (1998).

The special monthly compensation provided by 38 U.S.C.A. 
§ 1114(s) is payable where the veteran has a single service-
connected disability rated as 100 percent and, (1) Has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) Is permanently housebound by reason of service-connected 
disability or disabilities. This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.350(i) (1998).

For the period in question, the veterans service-connected 
disabilities were rated by the RO as follows: adenocarcinoma 
of right lung with chronic obstructive pulmonary disease, as 
secondary to asbestos exposure, evaluated as 100 percent 
disabling; and dermatitis of hands and feet, evaluated as 10 
percent disabling.  The veterans combined service-connected 
disabilities were rated at 100 percent disabling.  He was not 
rated for any non-service connected disabilities.

An aid and attendance examination report is not of record.  
Of record, however, are VA outpatient and hospital records, 
and private medical records.  It is not contended, nor is it 
shown by the evidence in file at the date of the veterans 
death, that he had anatomical loss or loss of use of both 
feet, or of one hand and one foot, or that he had blindness 
in both eyes.

The question concerning the veterans entitlement to special 
monthly compensation under 38 U.S.C.A. § 1114(l), and the 
appellants claim for accrued benefits based thereupon, is 
whether the veteran was so helpless as to be in need of 
regular aid and attendance or permanently bedridden, as 
defined in 38 C.F.R. § 3.352(a).  Unfortunately, the evidence 
in the file at the date of the veterans death concerning his 
abilities during the time before his death is sparse.  VA 
outpatient records dated in December 1995 and from April to 
May 1996 show that he complained of shortness of breath and 
requested an appointment for a left eye cataract.  He was 
observed to become dyspneic with talking and to become 
anxious easily, and his lungs were noted to exhibit wheezing 
on expiration.  In December 1995, he was prescribed the use 
of a wheelchair and portable oxygen.  The examiner recorded 
that the veteran has oxygen in his truck and at home, and 
assessed progressive adenocarcinoma and COPD with pulmonale.  

VA hospital records dated from July to September 1995 reveal 
treatment for and diagnoses of adenocarcinoma of the right 
lung, COPD, gastroesophageal reflux disease, and radiation 
therapy induced esophagitis.  The records show he underwent a 
bronchoscopy, pulmonary function tests (PFTs), and radiation 
therapy to his thorax, and that he received a Pneumovax 
vaccine.  He was found not to be a candidate for surgery 
because of the results of his PFTs.  The examiner noted the 
veteran remained stable throughout his hospitalization and 
that he was stable and ambulating without any difficulty on 
the ward prior to his discharge.  The veteran was discharged 
to follow up with general medicine in six months and to 
radiation oncology in about a month.  VA hospital records 
dated in July 1995 show that the veteran presented with a 
lung mass for consultation with regard to whether a 
bronchoscopy should be performed.  A computed tomography (CT) 
scan of the veterans chest is reported to show a large, 
malignant-appearing mass in the posterior aspect of the right 
lung with questionable regional adenopathy.  An abdominal CT 
scan is reported to have shown no renal or liver metastasis.  
The veteran was discharged on a regular diet, encouraged not 
to smoke, and to follow up with evaluation in four to six 
weeks.

Private medical records dated from April 1991 to December 
1995 reveal treatment for COPD with possible mesothelioma in 
the right upper lung, rectal bleeding, a hiatal hernia, 
ringing in his ears (diagnosed as bilateral cochlea ischemia 
with bilateral tinnitus and bilateral tympanosclerosis), 
hemorrhoids, and an asymmetric prostate.  He was also found 
to exhibit old ischemic infarcts in the caudate nucleus 
region of the head, left, and peripherally in the cerebellar 
hemisphere, right, by CT scan, in January 1994; and minimal 
diverticulitis, by barium test, in April 1993.  In January 
1994, the examiner opined the veteran is not a good candidate 
for surgical treatment for his right lung cancer, as

[h]is FEV-1 is only 50 and he is so short 
of breath he cannot even walk across the 
room without stopping.  He cannot speak a 
full sentence without stopping to catch 
his breath.

Yet, in August 1994, these records demonstrate, as reported 
by the veteran, no extreme dyspnea on exertion.  Furthermore, 
the records reveal the veteran then reported that he was able 
to carry out his normal activity of daily living without 
acute distress. 

Although the records evidence the veteran exhibited shortness 
of breath and shortness of breath on exertion, and, in 
December 1995, that he was prescribed the use of a wheelchair 
and home oxygen, the records nowhere evidence an inability to 
feed, shave, dress himself, or to assist in his own personal 
care.  And, while the appellant states, in February 1997, 
that the veteran spent his final days in hospital, the death 
certificate reveals that he died at home.  

While the veterans health and, presumably, his ability to 
function, declined in the time period following his 
application for special monthly compensationas evidenced by 
his deaththe evidence on file at the date of his death 
simply does not show that he was unable to dress or undress 
himself, to keep himself clean and presentable, to feed 
himself, to attend to the wants of nature.  Nor does the 
evidence of record at the time of his death establish that he 
was incapacitated, physically or mentally, requiring care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  Finally, 
although the evidence of record does establish that he had a 
single disability rated at 100 percent, he did not have an 
additional disability rated at 60 percent, and the evidence 
of record simply does not establish that he was housebound.  
Accordingly, the Board concludes that the evidence in the 
file at the date of the veterans death does not support an 
award of accrued benefits based on the veterans entitlement 
to special monthly compensation by reason of being in need of 
the regular aid and attendance of another person or 
housebound.


ORDER

Accrued benefits on the basis of the veterans entitlement to 
special monthly compensation by reason of being in need of 
the aid and attendance of another person or housebound status 
are denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
